DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 13 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaka et al. (US 2007/0119776).
 	Isaka et al. teach a carrier for adhering bacteria ([0044]; However, in the present invention, it is important to first mix anaerobic ammonium oxidizing bacteria with fine activated carbon powder and/or fine metal powder such as magnetite or iron powder (hereinafter sometimes collectively referred to "fine powder"), and then mix an immobilizing material with the mixture to cause polymerization reaction. This is because the fine powder tends to have decreased ability to adsorb the anaerobic ammonium oxidizing bacteria or a substance that is released from the anaerobic ammonium oxidizing bacteria, for example, when the immobilizing material is first mixed with the fine powder.), the carrier comprising carbon particles (abstract; [0044]).
 	Per claim 3, wherein the carbon particles have an average particle size of 2 um to 1000 um ([0049]; The fine powder preferably has an average particle size of 50 um or less.).
  	Per claim 4, to which anammox bacteria are adhered (abstract; [0044]; However, in the present invention, it is important to first mix anaerobic ammonium oxidizing bacteria with fine activated carbon powder and/or fine metal powder such as magnetite or iron powder (hereinafter sometimes collectively referred to "fine powder"), and then mix an immobilizing material with the mixture to cause polymerization reaction. This is because the fine powder tends to have decreased ability to adsorb the anaerobic ammonium oxidizing bacteria or a substance that is released from the anaerobic ammonium oxidizing bacteria, for example, when the immobilizing material is first mixed with the fine powder.).
 	Per claim 5, Isaka et al. teach as wastewater treatment apparatus (Fig. 2), characterized in that the anammox bacteria-adhered particle according to claim 4 (as outlined above)is disposed in a wastewater treatment tank (12).
 	Per claim 13, Isaka et al. teach a carrier for retaining anammox bacteria, the carrier consisting essentially of carbon particles (abstract; [0044]; However, in the present invention, it is important to first mix anaerobic ammonium oxidizing bacteria with fine activated carbon powder and/or fine metal powder such as magnetite or iron powder (hereinafter sometimes collectively referred to "fine powder"), and then mix an This is because the fine powder tends to have decreased ability to adsorb the anaerobic ammonium oxidizing bacteria or a substance that is released from the anaerobic ammonium oxidizing bacteria, for example, when the immobilizing material is first mixed with the fine powder.).
Claims 2 and 9 are finally rejected under 35 U.S.C. 103 as being unpatentable over Isaka et al. (‘776) in view of Tosoh (JP 2015-124306).
The carrier of Isaka et al. is described above. Isaka et al. do not disclose wherein the carrier has an apparent zeta potential of -35 mV to 0 mV.
  	Per claim 2, Tosoh discloses wherein a carrier has an apparent zeta potential of -35 mV to 0 mV ([0035]; The zeta potential on the surface of the resin composition of the preset invention is preferably adjusted to the range of -15 to +15 mV when used as a microbial immobilization carrier and more preferably -10 to +10mV. …if it is larger than this range, the proliferative property of the immobilized microorganisms tends to decrease.) in order to, for example, facilitate good proliferation of bacteria.  	
 	Accordingly, it would have been readily obvious for the skilled artisan to modify the apparatus of Hitachi such that it includes wherein the carrier has an apparent zeta potential of -35 mV to 0 mV in order to, for example, facilitate good proliferation of bacteria.
Per claim 9, Isaka et al. teach wherein the carbon particles have an average particle size of 2 um to 1000 um ([0049]; The fine powder preferably has an average particle size of 50 um or less.).
s 6 and 10 are finally rejected under 35 U.S.C. 103 as being unpatentable over Isaka et al.  (‘776) in view of Nec (JP 2002-143889).
Isaka et al. do not disclose a wastewater treatment section that treats wastewater by stirring and flowingly moving the anammox bacteria-adhered particle according to claim 4, and a waste material reserving section that stores carbon particles that have lost anammox activity and from which the anammox bacteria have been detached, the wastewater treatment section and the waste material reserving section being separated from each other.
Nec discloses a wastewater treatment section (1) that treats wastewater by stirring (4) and flowingly moving bacteria-adhered particles, and a waste material reserving section (9) that stores carbon particles, the wastewater treatment section and the waste material reserving section being separated from each other (via element 10) in order to, for example, efficiently remove nitrogen compounds from wastewater and separate solids.
Accordingly, it would have been readily obvious for the skilled artisan to modify the apparatus of Isaka et al. such that it includes a wastewater treatment section that treats wastewater by stirring and flowingly moving the anammox bacteria-adhered particle according to claim 4, and a waste material reserving section that stores carbon particles that have lost anammox activity and from which the anammox bacteria have been detached, the wastewater treatment section and the waste material reserving section being separated from each other in order to, for example, efficiently remove nitrogen compounds from wastewater and separate solids. 

It is submitted that it would have been well within the purview of the skilled artisan to modify the apparatus of Isaka et al. such that it includes a carbon particle supply unit that supplies carbon particles constantly or intermittently in order to, for example, provide a contact surface for additional microbes in the wastewater environment. 
Claims 7-8 and 11 are finally rejected under 35 U.S.C. 103 as being unpatentable over Isaka et al. (‘776).
Per claim 7, Isaka et al. do not disclose adhering not only anaerobic ammonium-oxidizing bacteria but also nitrifying bacteria on the carrier.
It is submitted that it would have been readily obvious for the skilled artisan to modify the apparatus of Isaka et al. such that it includes adhering not only anaerobic ammonium-oxidizing bacteria but also nitrifying bacteria on the carrier in order to, for example, obtain a carrier having better ammoniacal nitrogen removal performance.
Furthermore, the timing of adding the carrier to the biological treatment tank can be established as appropriate by a person skilled in the art, and a particularly remarkable or unexpected effect is not considered to be produced by constantly or intermittently supplying the carrier.
Per claims 8 and 11, Isaka et al. do not disclose the apparatus further comprising a carbon particle supply unit that supplies carbon particles constantly or intermittently.
.

 Claims 12-13 are finally rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Esteve Nunez et al. (US 2016/0023931).
Per claim 12, Esteve Nunez et al. teach a carrier comprising graphite particles ([0021]; The biocompatible bed is a conductive hydrophilic material such as graphite or coke, etc., supplied in the form of particles or grains which may be of varying or uniform particle sizes. The biocompatible bed constitutes a substrate where a biofilm of microorganisms responsible for the anaerobic purification treatment of wastewater develops.).
Regarding the carrier being for retaining anammox bacteria, it is submitted that the recitation is one of intended use that fails to add structure to the claimed apparatus.
Further, it is well settled that “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990). Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed Cir. 1997).

 	Per claim 13, Esteve Nunez et al. teach a carrier consisting essentially of carbon particles wastewater ([0021]; The biocompatible bed is a conductive hydrophilic material such as graphite or coke, etc., supplied in the form of particles or grains which may be of varying or uniform particle sizes. The biocompatible bed constitutes a substrate where a biofilm of microorganisms responsible for the anaerobic purification treatment of wastewater develops.).
Regarding the carrier being for retaining anammox bacteria, it is submitted that the recitation is one of intended use that fails to add structure to the claimed apparatus.
Further, it is well settled that “apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469 (Fed. Cir. 1990). Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78 (Fed Cir. 1997).
.
Claims 14 and 17 are finally rejected under 35 U.S.C. 103 as being unpatentable over Esteve Nunez et al. (‘931) in view of Tosoh (JP 2015-124306).
The carrier of Esteve Nunez et al. is described above. Esteve Nunez et al. do not disclose wherein the carrier has an apparent zeta potential of -35 mV to 0 mV.
  	Tosoh discloses wherein a carrier has an apparent zeta potential of -35 mV to 0 mV ([0035]; The zeta potential on the surface of the resin composition of the preset invention is preferably adjusted to the range of -15 to +15 mV when used as a microbial immobilization carrier and more preferably -10 to +10mV. …if it is larger than this range, the proliferative property of the immobilized microorganisms tends to decrease.) in order to, for example, facilitate good proliferation of bacteria.
  	Accordingly, it would have been readily obvious for the skilled artisan to modify the apparatus of Esteve Nunez et al. such that it includes wherein the carrier has . 
Claims 15-16 and 18-19 are finally rejected under 35 U.S.C. 103 as being unpatentable over Esteve Nunez et al. (‘931) in view of Isaka et al. (US 2007/0119776).
 	Per claims 15 and 18, the carrier of Esteve Nunez et al. is described above. Esteve Nunez et al. do not disclose wherein the carbon particles have an average particle size of 2 um to 1000 um.
  	Isaka et al. disclose providing a carbon particle adhered to anammox bacteria (abstract; [0044]; However, in the present invention, it is important to first mix anaerobic ammonium oxidizing bacteria with fine activated carbon powder and/or fine metal powder such as magnetite or iron powder (hereinafter sometimes collectively referred to "fine powder"), and then mix an immobilizing material with the mixture to cause polymerization reaction. This is because the fine powder tends to have decreased ability to adsorb the anaerobic ammonium oxidizing bacteria or a substance that is released from the anaerobic ammonium oxidizing bacteria, for example, when the immobilizing material is first mixed with the fine powder.) in order to, for example, remove provide a particle capable of adhering anammox bacteria.
  	Accordingly, it would have been readily obvious for the skilled artisan to modify the carrier of Esteve Nunez et al. such that it includes wherein the carbon particles have an average particle size of 2 um to 1000 um in order to, for example, provide a particle capable of adhering anammox bacteria.
 	Per claims 16 and 19, Esteve Nunez et al. do not explicitly disclose to which anammox bacteria are adhered. 
it is important to first mix anaerobic ammonium oxidizing bacteria with fine activated carbon powder and/or fine metal powder such as magnetite or iron powder (hereinafter sometimes collectively referred to "fine powder"), and then mix an immobilizing material with the mixture to cause polymerization reaction. This is because the fine powder tends to have decreased ability to adsorb the anaerobic ammonium oxidizing bacteria or a substance that is released from the anaerobic ammonium oxidizing bacteria, for example, when the immobilizing material is first mixed with the fine powder.) in order to, for example, provide facilitate biological treatment of wastewater. 
  	Accordingly, it would have been readily obvious for the skilled artisan to modify the carrier of Esteve Nunez et al. such that it includes adhering anammox bacteria in order to, for example, provide facilitate biological treatment of wastewater.
Response to Arguments
Applicant's arguments filed November 2, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that Sumino and Hitachi do not anticipate or make obvious the subject matter of the claims. However, as noted above, Isaka et al. and Esteve Nunez et al. teach or render obvious the subject matter of the claims.
Isaka et al. teach a carrier for the adsorption of anammox bacteria, the carrier comprising carbon particles, as noted above. The examiner notes that Merriam-Webster Online Dictionary defines “adsorption” as “the adhesion in an extremely thin layer of after the carbon particles and bacteria are mixed. Clearly, at least some portion of the bacteria is adsorbed. Accordingly, based on the above definition and a reasonable interpretation of applicant’s specification, the “adsorption” of bacteria taught by Isaka et al. is considered to read on applicant’s recitation of “adhering.” 
Esteve Nunez et al. teach or render obvious a carrier for retaining anammox bacteria, the carrier comprising graphite particles or carbon particles, as described above in the rejection.
Applicant asserts that neither Hitachi nor Sumino discloses the ease of attachment due to the size of the carbon particle.  First, the examiner notes applicant is arguing a limitation not claimed. Therefore, the argument is not persuasive of patentability. However, as noted above, Isaka et al. disclose the use of fine particles to attach bacteria to the particles.   
Accordingly, while applicant’s arguments have been reviewed and thoroughly considered, the arguments are not persuasive of patentability. 
Holdings of anticipation and obviousness are required.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 




/FRED PRINCE/
Primary Examiner
Art Unit 1778




FP
12/6/21